DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Claim 1 has been cancelled. Claims 2 – 19 are newly added and currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 10,380,178 B2; being unpatentable over claims 1 - 12 of U.S. Patent No. 9,805,117 B2; being unpatentable over claims 1 - 13 of U.S. Patent No. 8,538,914 B2; being unpatentable over claims 1 - 12 of U.S. Patent No. 8,244,665 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the current application can be found in these patents.

Certain limitation found in ‘665 but not in claim 2 of instant application “candidate data is not in included in the first group... second group not including the candidate data”. The limitation of “transmitting to the reproducing unit, the candidate data… by automatically switching reproducing…” found in claim 1 of ‘178 but not in claim 2 of instant application. The limitation of “extracts… candidate contents… based on a determination of a predetermined relation between a characteristic amount of a content…” found in claim 1 of ‘914 but not in claim 2 of instant application. The limitation of “extracts… candidate contents… based on a determination of a predetermined relation between a characteristic amount of a content…” found in claim 1 of ‘914 but not in claim 2 of instant application.
It would have been obvious to one with ordinary skill in the art at the time the invention was made to broaden the claims at no addition cost to development.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4 – 5, 10 – 11, 13 – 14, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (U.S. 7,772,479 B2).
♦As per claims 2, 11,
Kobayashi discloses a system, method for providing historical content data comprising: one or more information processing apparatuses containing circuitry (Fig. 1 – 2 of Kobayashi) configured to control:
“storing a plurality of content reproduced to a user” See Fig. 1, elements 20 of Kobayashi (Reproduction history storing section).
“generating a historical playlist that includes the plurality of content reproduced to the user” See col. 2 lines 43 – 50, col. 9 lines 41 – 58 of Kobayashi (“N set of contents” corresponds to the “history playlist”, and recommended playlist (M set) is generated based on historical reproduction, the N set).
“providing for display the historical playlist” Fig. 8, S7 of Kobayashi (Present recommended playlist, wherein the recommendation playlist includes the content reproduced to the user (the N set)).
“identifying a piece of content being reproduced to a user” See Col. 5 lines 8 – 25 (monitoring what is being played to extract the characteristics), col. 9 lines 59 – 65 of Kobayashi (if a round robin method is used …content is being played).
“automatically updating the historical playlist to include the piece of content being reproduced to the user” See col. 14 lines 59 – 65, col. 19 lines 35 – 41, col. 20 lines 15 - 18 of Kobayashi wherein “the higher the evaluation value of the noticeable playlist is, the higher the probability of the noticeable playlist is to be selected as a recommended playlist”, “only the ideal fluctuation candidate with the highest correlation with the frequency analysis result of the recommended playlist included in the new reproduction tracking data is selected as the update target…”.
♦As per claims 4 - 5, 13 – 14,
“wherein the historical playlist provided for display includes one or more candidate pieces that are to be reproduced to the user”, “ wherein the one or more candidate pieces relate to the piece of content being reproduced to the user” See col. 9 lines 59 – 65 of Kobayashi (if a round robin method is used …content is being played).
♦As per claims 10, 19,
“wherein the plurality of content within the historical playlist includes content from a plurality of playlists” See col. 14 lines 59 – 65, col. 19 lines 35 – 41, col. 20 lines 15 - 18 of Kobayashi wherein “the higher the evaluation value of the noticeable playlist is, the higher the probability of the noticeable playlist is to be selected as a recommended playlist”, “only the ideal fluctuation candidate with the highest correlation with the frequency analysis result of the recommended playlist included in the new reproduction tracking data is selected as the update target…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6 – 9, 12, 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. 7,772,479 B2) in view of Rosenberg et al (U.S. 7,076,561 B1).

Kobayashi does not clearly disclose “wherein the circuitry is further configured to control identifying user input selecting a history playlist display mode, and wherein the historical playlist is provided for display based on identification of the user input”.
However, Rosenberg, in the same field of endeavor, discloses a method, system for personalized audio including the teaching of:
Playlists are generated and store in storage: See col. 7 lines 14 – 22 of Rosenberg.
Update playlist: See col. 10 lines 5 – 8 of Rosenberg [“whenever profile 219 is updated, a new playlist 218 and/or wanted list 215 corresponding to the selected audio channel is generated and stored in storage device 214”].
“wherein the circuitry is further configured to control identifying user input selecting a history playlist display mode, and wherein the historical playlist is provided for display based on identification of the user input” See col. 6 lines 16 – 23 of Rosenberg [“Preferably, consumer device 202 does not provide any of the features described below unless " authorized." In one embodiment, user 110 is authorized only if user 110 subscribes to a service provided by music broadcaster 102”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Rosenberg into the invention of Kobayashi since both invention were available and the combination would provide more security for the data and provide more desirable results to the user.
♦As per claims 6, 15,
“wherein the circuitry is further configured to control adjusting a display range according to a number of pieces in the plurality of content reproduced to the user” See col. 20 lines directly enter the desired percentages into the percentage display text boxes 1610 1612”].
♦As per claims 7, 16,
“wherein the circuitry is further configured to control identifying a user selection of a selected piece of content within the historical playlist” See col. 6 lines 16 – 23 of Rosenberg [“Preferably, consumer device 202 does not provide any of the features described below unless " authorized." In one embodiment, user 110 is authorized only if user 110 subscribes to a service provided by music broadcaster 102”].
♦As per claims 8, 17,
“wherein the circuitry is further configured to reproduce a plurality of additional content that relates to the selected piece of content” See col. 10 lines 5 – 8 of Rosenberg [“whenever profile 219 is updated, a new playlist 218 and/or wanted list 215 corresponding to the selected audio channel is generated and stored in storage device 214”].
♦As per claims 9, 18,
“wherein the circuitry is further configured to providing for display a related playlist based the user selection of the selected piece of content, wherein content within the related playlist relates to the selected piece of content” See col. 9 lines 59 – 65 of Kobayashi (if a round robin method is used …content is being played).

Response to Arguments
The terminal disclaimer does not comply with 37 CFR 1.321 because:


Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
The Applicant argues the cited art, Kobayashi, fails to disclose the “historical playlist”. The Examiner respectfully disagrees.
As discussed above, See col. 2 lines 43 – 50, col. 9 lines 41 – 58 of Kobayashi, “N set of contents” includes plurality of content reproduced to the user. Therefore, the “N set of content” corresponds to the “history playlist”. The recommended playlist (M set) is generated based on historical reproduction, the N set. “If a round robin method is used, all the conceivable sets, namely the factorial of N (equal M) sets of recommended playlist candidates are generated”. Clearly, in this case, the recommendation playlist (M set) equal to the historical playlist (N set) and is displayed to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161